ORDER

PER CURIAM.
Defendant Fontez Relford appeals his conviction after a jury trial of one count of second degree murder, in violation of Section 565.021 RSMo (1994), two counts of assault of a law enforcement officer in the first degree, in violation of Section 565.081.1 RSMo (1994), and three counts of armed criminal action, in violation of Section 571.015 RSMo (1994). *836The trial court sentenced defendant to life imprisonment on each of the six counts, the sentence on Count II to be served consecutively to that on Count I, and the remaining terms to be served concurrently. Defendant also appeals from an order denying on the merits, without an evidentiary hearing, his Rule 29.15 motion. However, defendant has abandoned this appeal by failing to brief any errors with respect to the denial of post-conviction relief.
With respect to the direct appeal, no error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).